  Case 1:20-mj-00198-RML Document 1 Filed 02/26/20 Page 1 of 19 PageID #: 1



SD:FJN
F.#2019R00408

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

IN THE MATTER OF THE SEARCH OF
                                                APPLICATION FOR A SEARCH
ELECTRONIC DEVICES CURRENTLY
                                                WARRANT FOR ELECTRONIC
LOCATED IN THE CUSTODY OF THE
                                                DEVICES
DRUG ENFORCEMENT
ADMINISTRATION
                                                Case No. 20-M-198


                         AFFIDAVIT IN SUPPORT OF AN
                       APPLICATION UNDER RULE 41 FOR A
                        WARRANT TO SEARCH AND SEIZE


       I, David C. Brown, being first duly sworn, hereby depose and state as follows:


                   INTRODUCTION AND AGENT BACKGROUND


       1.     I make this affidavit in support of an application under Rule 41 of the Federal

Rules of Criminal Procedure for a search warrant authorizing the examination of property—

electronic devices—which are currently in law enforcement possession, and the extraction

from that property of electronically stored information described in Attachment B.


       2.     I am a Special Agent with the Drug Enforcement Administration (“DEA”). I

have been a DEA Special Agent for approximately 8 years and am currently assigned to the

New York Division. During my tenure with the DEA, I have participated in numerous

investigations of drug trafficking organizations during which I have conducted physical and

electronic surveillance, executed court-authorized search warrants, debriefed cooperating

witnesses and victims, reviewed and analyzed numerous taped conversations of those
  Case 1:20-mj-00198-RML Document 1 Filed 02/26/20 Page 2 of 19 PageID #: 2



engaged in illegal activity, monitored wiretapped conversations and reviewed line sheets

prepared by wiretap monitors. Through my training, education and experience, I have

become familiar with the manner in which drug trafficking schemes are carried out and the

efforts of persons involved in each activity to avoid detection by law enforcement. I have

also become familiar with the way that electronic devices, including cellular telephone,

computers, and storage devices are used in furtherance of criminal activity.


       3.      The facts in this affidavit come from my personal observations, my training

and experience, and information obtained from other agents and witnesses. This affidavit is

intended to show only that there is sufficient probable cause for the requested warrant and

does not set forth all of my knowledge about this matter.


               IDENTIFICATION OF THE DEVICE TO BE EXAMINED


       4.      The property to be searched are as follows:


            a. A black Apple iPhone cellular telephone seized from Gilbert Cardenas on or

               about February 4, 2020 and currently in DEA custody as Exhibit N-7 in File

               No. C1-19-0020 (“Device 1”);


            b. A silver Apple iPhone cellular telephone seized from Rogelin Florian on

               February 4, 2020, bearing IMEI number 3557850731333263 and currently in

               DEA custody as Exhibit N-8 in File No. C1-19-0020 (“Device 2”); and




                                              2
  Case 1:20-mj-00198-RML Document 1 Filed 02/26/20 Page 3 of 19 PageID #: 3



            c. A rose gold Apple iPhone cellular telephone seized from Rogelin Florian on

               February 4, 2020 and currently in DEA custody as Exhibit N-9 in DEA File

               No. C1-19-0020 (“Device 3”);


       5.      Devices 1-3 (collectively the “Devices”) are currently located in the custody of

the DEA in the Eastern District of New York.


       6.      The applied-for warrant would authorize the forensic examination of the

Devices for the purpose of identifying electronically stored data particularly described in

Attachment B.


                                    PROBABLE CAUSE


       7.      Beginning in December 2019, the DEA and the New York City Police

Department (“NYPD”) used an NYPD confidential informant (“CI”) to conduct undercover

cocaine base (i.e. crack cocaine) purchases from Gilbert Cardenas (“Cardenas”). Successful

undercover buys took place in December 2019 and January 2020. During those buys,

officers observed an unidentified Hispanic male who appeared to be working with Cardenas

to distribute the crack cocaine. In order to identify and arrest Cardenas and the unidentified

male, the officers arranged a third undercover buy, as explained below.

       8.      On or about February 3, 2020, the CI, acting at the direction of law

enforcement, contacted Cardenas via text message and arranged to purchase 56 grams of




                                               3
  Case 1:20-mj-00198-RML Document 1 Filed 02/26/20 Page 4 of 19 PageID #: 4



crack cocaine from Cardenas the following day for a previously negotiated amount of

$2,020. 1

       9.     On or about February 4, 2020, Cardenas instructed the CI via text message to

meet Cardenas at Cardenas’ apartment in Brooklyn, New York at 3 p.m.

       10.    At approximately 2:45 p.m., the CI met with DEA and NYPD officers at a

location in Brooklyn, New York. The officers searched the CI for contraband with negative

results. The officers then handed the CI $2,020 in United States currency to purchase the

crack cocaine (the “Buy Money”). Prior to giving the Buy Money to the CI, officers

recorded the serial numbers on the currency. The officers also equipped the CI with audio

and video recording devices. Officers then established surveillance in anticipation of the

CI’s meeting with Cardenas.

       11.    At approximately 3:00 p.m., officers observed the CI walk towards Cardenas’

apartment on Pacific Street in Brooklyn New York and then enter the building containing

Cardenas’ apartment (the “Apartment Building”).

       12.    At approximately 3:10 p.m., officers observed a blue Honda Odyssey driven

by Cardenas arrive at the location. Shortly thereafter, officers observed the CI exit the

Apartment Building and enter the back seat of the Honda Odyssey. Once the CI was inside

the Honda Odyssey, the CI observed Cardenas place a telephone call in Spanish using




       1
              The NYPD previously arrested the CI for distributing crack cocaine. The CI is
cooperating with law enforcement in the hope of obtaining leniency for his narcotics
trafficking. The information provided by the CI has proven reliable in the past and has been
corroborated by independent investigative techniques.

                                               4
  Case 1:20-mj-00198-RML Document 1 Filed 02/26/20 Page 5 of 19 PageID #: 5



Device 1, which, as discussed below, officers later recovered from Cardenas. After

completing the telephone call, Cardenas told the CI that his source was on the way.

       13.    At approximately 3:34 p.m., officers observed an individual, later identified as

Rogelio Florian (“Florian”), walk on Pacific Street and enter the Apartment Building. The

CI reported that once Florian arrived, Cardenas asked the CI for the money for the crack

cocaine. At that point, the CI handed over the Buy Money. Immediately thereafter, officers

observed Cardenas exit the Honda Odyssey and enter the Apartment Building. Moments

later, officers observed Cardenas exit the Apartment Building and re-enter the Honda

Odyssey. The CI reported that upon re-entering the Honda Odyssey, Cardenas handed the CI

a black bag containing two smaller plastic bags containing crack cocaine. Meanwhile,

officers also observed Florian exit the Apartment Building and walk on Pacific Street.

       14.    At this time, officers approached Florian and arrested him. At the same time,

other officers approached the Honda Odyssey, arrested Cardenas, and detained the CI. A

search incident to arrest of Florian revealed $1,820 of the Buy Money in Florian’s left jacket

pocket, as well as Device 2 and Device 3. A search incident to arrest of Cardenas revealed

$200 of the Buy Money and Device 1. A search of the CI revealed a black bag containing

two smaller plastic bags containing crack cocaine. Based on my training and experience,

Florian is Cardenas’s crack cocaine supplier and Cardenas used Device 1 to contact Florian

via Device 2 and/or Device 3 in the presence of the CI, as described above. Based on this

contact, Florian showed up at Apartment Building, in possession of crack cocaine, Device 2,

and Device 3, and met up with Cardenas to exchange drugs for cash. As a result of this



                                              5
  Case 1:20-mj-00198-RML Document 1 Filed 02/26/20 Page 6 of 19 PageID #: 6



meeting and exchange, both Florian and Cardenas had some of the Buy Money in their

possession when they were arrested.


       15.      I know that the Devices have been stored in a manner in which their contents

are, to the extent material to this investigation, in substantially the same state as they were

when the Devices first came into the possession of the DEA.


                                    TECHNICAL TERMS


       16.      Based on my training and experience, I use the following technical terms to

convey the following meanings:


             a. Wireless telephone: A wireless telephone (or mobile telephone, or cellular

                telephone) is a handheld wireless device used for voice and data

                communication through radio signals. These telephones send signals through

                networks of transmitter/receivers, enabling communication with other wireless

                telephones or traditional “land line” telephones. A wireless telephone usually

                contains a “call log,” which records the telephone number, date, and time of

                calls made to and from the phone. In addition to enabling voice

                communications, wireless telephones offer a broad range of capabilities.

                These capabilities include: storing names and phone numbers in electronic

                “address bo44oks;” sending, receiving, and storing text messages and e-mail;

                taking, sending, receiving, and storing still photographs and moving video;

                storing and playing back audio files; storing dates, appointments, and other

                information on personal calendars; and accessing and downloading
                                               6
Case 1:20-mj-00198-RML Document 1 Filed 02/26/20 Page 7 of 19 PageID #: 7



         information from the Internet. Wireless telephones may also include global

         positioning system (“GPS”) technology for determining the location of the

         device.


      b. Digital camera: A digital camera is a camera that records pictures as digital

         picture files, rather than by using photographic film. Digital cameras use a

         variety of fixed and removable storage media to store their recorded images.

         Images can usually be retrieved by connecting the camera to a computer or by

         connecting the removable storage medium to a separate reader. Removable

         storage media include various types of flash memory cards or miniature hard

         drives. Most digital cameras also include a screen for viewing the stored

         images. This storage media can contain any digital data, including data

         unrelated to photographs or videos.


      c. Portable media player: A portable media player (or “MP3 Player” or iPod) is a

         handheld digital storage device designed primarily to store and play audio,

         video, or photographic files. However, a portable media player can also store

         other digital data. Some portable media players can use removable storage

         media. Removable storage media include various types of flash memory cards

         or miniature hard drives. This removable storage media can also store any

         digital data. Depending on the model, a portable media player may have the

         ability to store very large amounts of electronic data and may offer additional

         features such as a calendar, contact list, clock, or games.

                                          7
Case 1:20-mj-00198-RML Document 1 Filed 02/26/20 Page 8 of 19 PageID #: 8



      d. GPS: A GPS navigation device uses the Global Positioning System to display

         its current location. It often contains records the locations where it has been.

         Some GPS navigation devices can give a user driving or walking directions to

         another location. These devices can contain records of the addresses or

         locations involved in such navigation. The Global Positioning System

         (generally abbreviated “GPS”) consists of 24 NAVSTAR satellites orbiting the

         Earth. Each satellite contains an extremely accurate clock. Each satellite

         repeatedly transmits by radio a mathematical representation of the current

         time, combined with a special sequence of numbers. These signals are sent by

         radio, using specifications that are publicly available. A GPS antenna on Earth

         can receive those signals. When a GPS antenna receives signals from at least

         four satellites, a computer connected to that antenna can mathematically

         calculate the antenna’s latitude, longitude, and sometimes altitude with a high

         level of precision.


      e. PDA: A personal digital assistant, or PDA, is a handheld electronic device

         used for storing data (such as names, addresses, appointments or notes) and

         utilizing computer programs. Some PDAs also function as wireless

         communication devices and are used to access the Internet and send and

         receive e-mail. PDAs usually include a memory card or other removable

         storage media for storing data and a keyboard and/or touch screen for entering

         data. Removable storage media include various types of flash memory cards

         or miniature hard drives. This removable storage media can store any digital
                                         8
  Case 1:20-mj-00198-RML Document 1 Filed 02/26/20 Page 9 of 19 PageID #: 9



                data. Most PDAs run computer software, giving them many of the same

                capabilities as personal computers. For example, PDA users can work with

                word-processing documents, spreadsheets, and presentations. PDAs may also

                include global positioning system (“GPS”) technology for determining the

                location of the device.


             f. Internet: The Internet is a global network of computers and other electronic

                devices that communicate with each other. Due to the structure of the Internet,

                connections between devices on the Internet often cross state and international

                borders, even when the devices communicating with each other are in the

                same state.


       17.      Based on my training, experience, and research, I know that the Devices have

capabilities that allow them to serve as a wireless telephone, digital camera, portable media

player, GPS, PDA, and/or computer. I further know that the Devices can be used to store

data and/or access the internet. In my training and experience, examining data stored on

devices of this type can uncover, among other things, evidence that reveals or suggests who

possessed or used the device, as well as who had been in contact with the Device.


                 ELECTRONIC STORAGE AND FORENSIC ANALYSIS


       18.      Based on my knowledge, training, and experience, I know that electronic

devices can store information for long periods of time. Similarly, things that have been

viewed via the Internet are typically stored for some period of time on the device. This

information can sometimes be recovered with forensics tools.
                                            9
 Case 1:20-mj-00198-RML Document 1 Filed 02/26/20 Page 10 of 19 PageID #: 10



       19.      There is probable cause to believe that things that were once stored on the

Devices may still be stored there, for at least the following reasons:


             a. Based on my knowledge, training, and experience, I know that computer files

                or remnants of such files can be recovered months or even years after they

                have been downloaded onto a storage medium, deleted, or viewed via the

                Internet. Electronic files downloaded to a storage medium can be stored for

                years at little or no cost. Even when files have been deleted, they can be

                recovered months or years later using forensic tools. This is so because when

                a person “deletes” a file on a computer, the data contained in the file does not

                actually disappear; rather, that data remains on the storage medium until it is

                overwritten by new data.


             b. Therefore, deleted files, or remnants of deleted files, may reside in free space

                or slack space—that is, in space on the storage medium that is not currently

                being used by an active file—for long periods of time before they are

                overwritten. In addition, a computer’s operating system may also keep a

                record of deleted data in a “swap” or “recovery” file.


             c. Wholly apart from user-generated files, computer storage media—in

                particular, computers’ internal hard drives—contain electronic evidence of

                how a computer has been used, what it has been used for, and who has used it.

                To give a few examples, this forensic evidence can take the form of operating

                system configurations, artifacts from operating system or application

                                                10
 Case 1:20-mj-00198-RML Document 1 Filed 02/26/20 Page 11 of 19 PageID #: 11



                operation, file system data structures, and virtual memory “swap” or paging

                files. Computer users typically do not erase or delete this evidence, because

                special software is typically required for that task. However, it is technically

                possible to delete this information.


             d. Similarly, files that have been viewed via the Internet are sometimes

                automatically downloaded into a temporary Internet directory or “cache.”


       20.      Forensic evidence. As further described in Attachment B, this application

seeks permission to locate not only electronically stored information that might serve as

direct evidence of the crimes described on the warrant, but also forensic evidence that

establishes how the Device was used, the purpose of its use, who used it, and when. There is

probable cause to believe that this forensic electronic evidence might be on the Device

because:


             a. Data on the storage medium can provide evidence of a file that was once on

                the storage medium but has since been deleted or edited, or of a deleted

                portion of a file (such as a paragraph that has been deleted from a word

                processing file). Virtual memory paging systems can leave traces of

                information on the storage medium that show what tasks and processes were

                recently active. Web browsers, e-mail programs, and chat programs store

                configuration information on the storage medium that can reveal information

                such as online nicknames and passwords. Operating systems can record

                additional information, such as the attachment of peripherals, the attachment

                                                11
Case 1:20-mj-00198-RML Document 1 Filed 02/26/20 Page 12 of 19 PageID #: 12



          of USB flash storage devices or other external storage media, and the times the

          computer was in use. Computer file systems can record information about the

          dates files were created and the sequence in which they were created.


       b. Forensic evidence on a device can also indicate who has used or controlled the

          device. This “user attribution” evidence is analogous to the search for “indicia

          of occupancy” while executing a search warrant at a residence.


       c. A person with appropriate familiarity with how an electronic device works

          may, after examining this forensic evidence in its proper context, be able to

          draw conclusions about how electronic devices were used, the purpose of their

          use, who used them, and when.


       d. The process of identifying the exact electronically stored information on a

          storage medium that are necessary to draw an accurate conclusion is a

          dynamic process. Electronic evidence is not always data that can be merely

          reviewed by a review team and passed along to investigators. Whether data

          stored on a computer is evidence may depend on other information stored on

          the computer and the application of knowledge about how a computer

          behaves. Therefore, contextual information necessary to understand other

          evidence also falls within the scope of the warrant.


       e. Further, in finding evidence of how a device was used, the purpose of its use,

          who used it, and when, sometimes it is necessary to establish that a particular

          thing is not present on a storage medium.
                                          12
 Case 1:20-mj-00198-RML Document 1 Filed 02/26/20 Page 13 of 19 PageID #: 13



             f.   I know that when an individual uses an electronic device to illegally sell

                  controlled substances, the individual’s electronic device will generally serve

                  both as an instrumentality for committing the crime, and also as a storage

                  medium for evidence of the crime. The electronic device is an instrumentality

                  of the crime because it is used as a means of committing the criminal offense.

                  The electronic device is also likely to be a storage medium for evidence of

                  crime. From my training and experience, I believe that an electronic device

                  used to commit a crime of this type may contain: data that is evidence of how

                  the electronic device was used; data that was sent or received; and other

                  records that indicate the nature of the offense.


       21.        Nature of examination. Based on the foregoing, and consistent with Rule

41(e)(2)(B), the warrant I am applying for would permit the examination of the device

consistent with the warrant. The examination may require authorities to employ techniques,

including but not limited to computer-assisted scans of the entire medium, that might expose

many parts of the device to human inspection in order to determine whether it is evidence

described by the warrant.


       22.        Manner of execution. Because this warrant seeks only permission to examine

a device already in law enforcement’s possession, the execution of this warrant does not

involve the physical intrusion onto a premises. Consequently, I submit there is reasonable

cause for the Court to authorize execution of the warrant at any time in the day or night.




                                                  13
Case 1:20-mj-00198-RML Document 1 Filed 02/26/20 Page 14 of 19 PageID #: 14
                Case 1:20-mj-00198-RML Document 1 Filed 02/26/20 Page 15 of 19 PageID #: 15
AO 93 (Rev. 1/13) Search and Seizure Warrant



                                           UNITED STATES DISTRICT COURT
                                                                       for the
                                                           Eastern District
                                                         __________         of of
                                                                     District  New  York
                                                                                  __________

                  In the Matter of the Search of          )
                                                          )
              (Briefly describe the property to be searched
               or identify the person by name and address))                      Case No.   20-M-198
      Electronic Devices Currently Located in the Custody )
                                                          )
            of the Drug Enforcement Administration        )

                                                 SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the                          Eastern  District of           New York
(identify the person or describe the property to be searched and give its location):

      See Attachment A.




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

      See Attachment B.




         YOU ARE COMMANDED to execute this warrant on or before                   March 11, 2020        (not to exceed 14 days)
       u in the daytime 6:00 a.m. to 10:00 p.m. ✔
                                                u at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to                     the Duty Magistrate Judge               .
                                                                                               (United States Magistrate Judge)

     u Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     u for         days (not to exceed 30) u until, the facts justifying, the later specific date of                                   .


Date and time issued:           February 26, 2020 at 8:16 p.m.
                                                                                                       Judge’s signature

City and state:             Brooklyn, New York                                   Hon. Robert M. Levy                   U.S.M.J.
                                                                                                     Printed name and title
                Case 1:20-mj-00198-RML Document 1 Filed 02/26/20 Page 16 of 19 PageID #: 16
AO 93 (Rev. 1/13) Search and Seizure Warrant (Page 2)

                                                                   Return
Case No.:                                Date and time warrant executed:        Copy of warrant and inventory left with:
   20-M-198
Inventory made in the presence of :

Inventory of the property taken and name of any person(s) seized:




                                                                Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                       Executing officer’s signature


                                                                                          Printed name and title
 Case 1:20-mj-00198-RML Document 1 Filed 02/26/20 Page 17 of 19 PageID #: 17



                                    ATTACHMENT A


The property to be searched are as follows:


          a. A black Apple iPhone cellular telephone seized from Gilbert Cardenas on or

              about February 4, 2020 and currently in DEA custody as Exhibit N-7 in File

              No. C1-19-0020 (“Device 1”);


          b. A silver Apple iPhone cellular telephone seized from Rogelin Florian on

              February 4, 2020, bearing IMEI number 3557850731333263 and currently in

              DEA custody as Exhibit N-8 in File No. C1-19-0020 (“Device 2”); and


          c. A rose gold Apple iPhone cellular telephone seized from Rogelin Florian on

              February 4, 2020 and currently in DEA custody as Exhibit N-9 in DEA File

              No. C1-19-0020 (“Device 3”);


Devices 1-3 (collectively the “Devices”) are currently located in the custody of the DEA in

the Eastern District of New York. This warrant authorizes the forensic examination of the

Device for the purpose of identifying the electronically stored information described in

Attachment B.
 Case 1:20-mj-00198-RML Document 1 Filed 02/26/20 Page 18 of 19 PageID #: 18



                                    ATTACHMENT B


      1.      All records on the Devices described in Attachment A that relate to violations

of 21 U.S.C. §§ 841 and 846 and involve Rogelin Florian or Gilbert Cardenas since

December 1, 2019, including:


           a. Any subscriber information or contact information, to include names,

              addresses, telephone numbers, email addresses, or other identifiers located in a

              contact list, telephone book, or otherwise;


           b. Any call log information, including missed, incoming, and outgoing calls, and

              any information associated with those telephone numbers;


           c. Any photographs, videos, and audio files;


           d. Any text messages, email messages, chats, multimedia messages, WhatsApp

              messages, installed applications, or other electronic communications;


           e. Any calendar, note, or password entries;


           f. Any internet or browser entries or history;


           g. Any system, data, or configuration information contained within the Devices,

              including but not limited to the phone number of the Devices;


           h. Any information regarding types, amounts, and prices of drugs trafficked as

              well as dates, places, and amounts of specific transactions;
 Case 1:20-mj-00198-RML Document 1 Filed 02/26/20 Page 19 of 19 PageID #: 19



            i. Any information related to sources of drugs (including names, addresses,

               phone numbers, or any other identifying information)


            j. Any information regarding Rogelin Florian or Gilbert Cardenas’ schedule or

               travel from December 1, 2019 to the present;


            k. All communications between Rogelin Florian and Gilbert Cardenas.


       2.      Evidence of user attribution showing who used or owned the Devices at the

time the things described in this warrant were created, edited, or deleted, such as logs,

phonebooks, saved usernames and passwords, documents, and browsing history;


       As used above, the terms “records” and “information” include all of the foregoing

items of evidence in whatever form and by whatever means they may have been created or

stored, including any form of computer or electronic storage (such as flash memory or other

media that can store data) and any photographic form.




                                               2
